Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                1:18-CV-24227-CMA-Altonaga

  JASON MILLER,                             )
                                            )
                         Plaintiff,         )
                                            )
          vs.                               )
                                            )
  GIZMODO MEDIA GROUP, LLC,                 )
  a Delaware Corporation, KATHERINE         )
  KRUEGER, individually, and WILL           )
  MENAKER, individually,                    )
                                            )
                         Defendants.        )


   DEFENDANTS GIZMODO MEDIA GROUP, LLC’S AND KATHERINE KRUEGER’S
   CORRECTED MOTION TO DISMISS AND INCORPORATED MEMORANDUM OF
                                LAW




                                            i
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 2 of 23



         Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Gizmodo Media
  Group, LLC and Katherine Krueger (collectively, “Defendants” or “Gizmodo”) move to dismiss
  Plaintiff Jason Miller’s (“Plaintiff” or “Miller”) First Amended Complaint (“Complaint”) (ECF
  No. 5) for failure to state a claim. In support thereof, Defendants state as follows:
                                          INTRODUCTION
         This action arises out of a September 21, 2018 news article (the “Article”) reporting on a
  court filing by Arlene “A.J.” Delgado (“Delgado”) in the bitter child custody battle between
  Plaintiff Miller and Delgado, two individuals who had served as senior advisors on then-
  candidate Trump’s presidential campaign and engaged in a highly publicized affair that resulted
  in Delgado’s pregnancy. There is no dispute that Delgado’s filing at issue was made on the
  public docket of a Florida court. Nor is there any dispute that the Article accurately reported on
  the filing and its allegations concerning Miller. Nor is it in dispute that the very allegations in
  the filing were repeated on the record in open court and that Plaintiff himself placed the
  transcript of that hearing on the public docket.
         Miller nonetheless brings a panoply of claims against Gizmodo that all turn on his claim
  that Delgado’s filing was “sealed.” But this allegation is false; no order exists sealing Delgado’s
  filing at issue; nor does Miller’s Complaint identify one. On two separate occasions, Defendants
  have obtained copies of the so-called “sealed” filing directly from the family court. Put simply,
  absent a sealing order, the Article was nothing more than a straightforward report on a public
  record. And even if the filing had been sealed, and Defendants somehow received those
  pleadings in error, the claims are not actionable as a matter of law. The Article is shielded from
  liability by both the First Amendment and the fair report privilege. For the reasons set forth
  below, based on the allegations of the Complaint and the public record, Plaintiff’s claims fail and
  must be dismissed.
                                           BACKGROUND
  A.     The Parties
         Miller is, as discussed above, a former aide to then-candidate Trump and a litigant in J.M.
  v. A.J.D., Case No. 17-016674-FC-17 (11th Jud. Cir. Fla., filed July 10, 2017) (“the Lawsuit”).
         Gizmodo Media Group is an online media company that publishes on a dozen news
  platforms, including the website www.splinternews.com, which published the Article at issue in
  this dispute. Katherine Krueger is the managing editor of Splinter and wrote the Article.


                                                     1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 3 of 23



  B.       The Underlying Family Court Dispute
           Miller, a communications strategist, and Delgado, a media personality, worked together
  in high profile capacities on Donald Trump’s 2016 presidential campaign and appeared
  frequently on cable news to promote then candidate Trump. (Compl. ¶¶ 37, 38, 40.) During the
  campaign, the two engaged in an affair which resulted in the birth of a child. (Id. ¶ 37, 41.) The
  child is the subject of an ongoing and highly publicized paternity and custody lawsuit filed by
  Miller in Miami-Dade County, Florida. (Id. ¶ 41; Ex. 9.) Both the affair and the Lawsuit have
  been the subject of widespread news coverage. (Id. ¶¶ 41, 43, 47.) To say the Lawsuit has been
  acrimonious is an understatement; the docket reflects more than 400 filings since the action was
  filed in July 2017.
  C.       The Publicly Filed Supplement at Issue
           On September 14, 2018, Delgado filed a supplement to a prior, publicly filed motion in
  the Lawsuit, seeking an evaluation of Miller’s mental health, titled “Mother’s Supplement to
  Mother’s March 2018 Motion for Court to Consider Psychological Evaluation of Father” (the
  “Supplement”). The Supplement alleges that Miller engaged in an extramarital affair with a
  woman identified as Jane Doe, and that after Jane Doe became pregnant, Miller drugged her with
  an abortion pill without her knowledge, leading to her hospitalization and the termination of the
  pregnancy. (Compl. ¶¶ 2, 15, 88.)
           Delgado filed the Supplement publicly, without moving to file it under seal or otherwise
  designating it as confidential, and it is publicly identified on the family court docket.
  (Declaration of Deanna K. Shullman (“Shullman Decl.”) Ex. A (“FC Dkt.”) No. 351; Ex. B;
  Compl. ¶ 89 (Delgado “wrongfully assumed that filing [her] false and salacious accusations in
  the public record would open them to constitutionally-protected coverage by the press”)
  (emphasis added).)1 From the time the Supplement was filed on September 14 until today, there
  has been no indication whatsoever on the public docket that the Supplement is under seal. (FC
  Dkt. No. 351.)

  1
    Pursuant to Federal Rule of Evidence 201(b), this Court may take judicial notice of the docket
  and the documents filed in the Lawsuit. See Ash v. Strobel, 2016 WL 1567113, at *1 n.2 (N.D.
  Fla. March 15, 2016) (A court “may take judicial notice of another court’s docket entries and
  orders for the limited purpose of recognizing the filings and judicial acts they represent”); Cherry
  v. Ventures Trust 2013-I-NH by MCM Capital Partners LLC, 2016 WL 6538447, at *2 (S.D. Fla.
  Feb. 26, 2016) (on a motion to dismiss, courts may take judicial notice of state court records
  without converting the motion into one for summary judgment).
                                                   2
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 4 of 23



  D.       The Motion to Determine Confidentiality
           Three days later, on September 17, 2018, Miller filed a “Motion to Determine
  Confidentiality of and to Seal Court Records” pursuant to Florida Rule of Judicial
  Administration 2.420(c)(9) in which, invoking Florida Rule 2.420(e)(2), he sought the family
  court’s determination of whether the Supplement should be considered “confidential” as a matter
  of law and therefore be sealed. (Shullman Decl. Ex. D (FC Dkt. No. 356) (“Motion to Seal”);
  Compl. ¶ 91.) Per Miller’s motion, he acknowledged that under Florida Rule 2.420(c)(9)(A),
  “certain court records are confidential if the Court determines that confidentiality is required…”
  (Motion to Seal ¶ 5 (emphasis added)) and requested that the court “set an expedited hearing on
  September 24, 2018 at 12:30 p.m. to determine whether Respondent’s Supplement is confidential
  and should be sealed.” (Id. ¶ 9 (emphasis added) (“September 24 Hearing”).)2
           By its express terms, Rule 2.420(e)(1) does not act to retroactively or permanently seal
  the Supplement. On its face, the Rule provides guidance only to the Clerk, not the litigants or the
  court. And per the plain meaning of the Rule, the instruction that the clerk keep a document
  “confidential” is an interim step until, and if, a sealing order is issued under Florida Rule of
  Judicial Administration 2.420(e)(3), which identifies specific requirements for any order sealing
  documents, including that the order must issue 30 days from a hearing on the motion and must
  specify the grounds for sealing as well as the specific information to be sealed. Fla. R. Jud.
  Admin. 2.420(e)(3). Additionally, the Court must publish the order within 10 days on the clerk’s
  website and post a copy of the order in a prominent public location in the courthouse for no less
  than 30 days. Fla. R. Jud. Admin 2.420(e)(4). None of those requirements has been met and,
  again, Plaintiff does not allege that any order ever issued consistent with these clear
  requirements. On September 20, 2018, Delgado opposed Miller’s Motion to Seal (FC Dkt. No.
  361), asserting that the Supplement contains “information that is already in the public domain.”
  (Shullman Decl. Ex. E.)
           To this day, no court order grants Miller’s Motion to Seal, meaning that the Supplement
  cannot properly be considered sealed under the Rules of Judicial Administration. See Fla. R.
  Jud. Admin. 2.420(e)(3) (sealing orders must make specified findings); 2.420(e)(4) (requiring

  2
   On the public facing docket in the Lawsuit, available to Gizmodo and the public generally, both
  Miller’s Notice of Confidential Information within Court Filing (FC Dkt. No. 355) and his
  Motion to Seal (id. No. 356) do not in any way reference the Supplement or its docket number,
  so that it was not apparent which documents Miller was moving to seal.
                                                  3
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 5 of 23



  public notice of sealing orders).3 And the time for any such order has now lapsed. Per the Rule,
  the court must “issue a ruling on the motion within 30 days of the hearing.” Here, Plaintiff
  noticed the September 24 Hearing as the hearing on the Motion to Seal (FC Dkt. No. 356 ¶ 8),
  but no such sealing order has ever issued. In short, no court order has sealed the Supplement.
  E.       The Article
           Katherine Krueger received a copy of the publicly filed Supplement (see Compl. ¶¶ 95-
  96), which appears on the public family court docket. (FC Dkt. No. 351.) On September 21,
  2018, Gizmodo published the Article on its website www.splinternews.com, titled “Court Docs
  Allege Ex-Trump Staffer Drugged Woman He Got Pregnant With ‘Abortion Pill.’” (Shullman
  Decl. Ex. G.)4 The Article reports on the custody battle between Miller and Delgado, accurately
  describing the allegations made in the Supplement and embedding the document within the body
  of the Article. (Id.) The Article neither adopts as true nor purports to assess the truth of the
  Supplement’s claims – it simply reports on the filing. (Id.) Both Delgado and Miller were asked
  to comment on the Supplement before the Article was published. (Compl. ¶¶ 95, 99; Shullman
  Decl. Ex. G.) Delgado confirmed the authenticity of the Supplement but declined to comment
  further. (Shullman Decl. Ex. G.) Miller also declined to comment. (Compl. ¶ 95; Ex. 3.)
           After the Article was published, Miller’s counsel contacted Gizmodo about the Article
  and the allegedly “false accusations” contained in Delgado’s filing. (Compl. Ex. 4.) Defendants
  promptly updated the Article to include Miller’s denial of the allegations contained in the
  Supplement, and later updated the Article again to report on additional denials Miller made on
  social media regarding Delgado’s claims. (Shullman Decl. Ex. G.)
  F.       The Supplement Is Publicly Available
           On September 24, 2018, the first business day after the Article was published, Judge
  George Sarduy of the family court held a status conference in the Lawsuit, which was on the


  3
    In addition, on the morning of September 24, Miller filed a motion asking the court to strike
  and remove the Supplement from the record and to require that all of Delgado’s “pleadings be
  pre-screened before filing,” along with other relief. (Shullman Decl. Ex. F (FC Dkt. No. 358).)
  Consistent with the family court’s failure to decide or grant Miller’s Motion to Seal the
  Supplement, the docket reflects that this motion was never decided. As a result, the Supplement
  remains on the docket and there is no indication that Delgado’s filings are pre-screened.
  4
    The Article is the sole basis for Plaintiff’s claims against Gizmodo and is attached to the
  Complaint as an exhibit. Accordingly, the Court may consider it on this motion. See Benson v.
  QBE Ins. Corp., 61 F. Supp. 3d 1277, 1279 (S.D. Fla. 2014).
                                                      4
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 6 of 23



  record and held in open court. (Shullman Decl. Ex. H (FC Dkt. 443).)5 Although Miller’s
  counsel had requested there be a hearing then on the Motion to Seal, the merits of the motion
  were not discussed. Instead, at the beginning of the hearing, Miller’s counsel referred to the
  Supplement, but Judge Sarduy appeared unfamiliar with it and was seemingly reading it for the
  first time. (Id. 7:2 (“I didn’t notice it.”); 13:3-23 (“I was not [previously] aware that it was filed.
  I must have overlooked it. I don’t know why . . . [I]t did not draw my eye . . . I didn’t really look
  at it any further. I just glanced over it.”). During the course of the hearing, the key allegations
  from the Supplement – including that a Jane Doe became pregnant by Miller, who later gave her
  an abortion “smoothie” that caused her to miscarry and end up in the hospital – were cited and
  discussed in open court. (See id. 14:17-24, 16:14-24.) Despite that explicit discussion, Miller
  did not move to have the transcript sealed and has actually filed the transcript on the public
  docket. (Shullman Decl. Ex. H; FC Dkt. No. 443.) Further, at no point in the hearing did the
  Court issue any ruling on Miller’s Motion to Seal.6 Nor does the docket for the Lawsuit contain
  any sealing order.
  G.       Gizmodo Twice Retrieved the Supplement from the Clerk’s Office
           Plaintiff’s counsel first represented to Gizmodo that the Supplement was sealed on the
  evening of Friday, September 21, after the publication of the Article and at a time when the
  Miami-Dade Family Court Clerk’s office was closed. (Compl. Ex. 4 (“The filing upon which
  your story is based [is] sealed.”).) Gizmodo responded less than two hours later, explaining that
  the Article “concerns a filed court document in an ongoing dispute over a relationship that has
  already received much public attention” and “describes the allegations that are contained in the
  filing [and] references the motion.” (Id. Ex. 5.) After being informed by Plaintiff’s counsel of


  5
    On a motion to dismiss, the Court may consider any documents attached to the complaint or
  incorporated into the complaint by reference. See Benson, 61 F. Supp. 3d at 1279. Plaintiff has
  attached an excerpt of the transcript to the Complaint as Exhibit 10. Its full contents are thus
  properly before the Court.
  6
    The portion of the transcript cited by Plaintiff (Compl. ¶ 151 (quoting Tr. 8-9)) does not
  indicate that the Court has made any finding that the Supplement is sealed, and it most certainly
  does not reflect an Order granting Plaintiff’s motion. When the judge says “I can see it there.
  That’s sealed,” he is apparently referring to a non-public facing docket sheet, such as the one
  attached to the Complaint as Exhibit 9, where a lock symbol appears next to the Supplement.
  Critically, Defendants did not see that version of the docket until the Amended Complaint was
  filed. No lock symbol appears next to the docket entry for the Supplement on the version of the
  docket available to Defendants and the public. (FC Dkt. No. 351.)
                                                     5
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 7 of 23



  his belief that the Supplement was sealed, Gizmodo sent a runner to the Miami-Dade Family
  Court Clerk’s office on Monday, September 24, 2018, the first business day after the Article was
  published. (Shullman Decl. Ex I.) The runner was easily able to obtain a copy of the
  Supplement from the Clerk. (Id.) Notably, September 24 was the very day of the hearing that
  Plaintiff claims “confirmed” the sealed status of the Supplement. (Compl. ¶ 151.)
           On October 16, after the filing of this lawsuit, which repeated Miller’s allegation that the
  Supplement was sealed, Gizmodo again sent a runner to the Miami-Dade Family Court Clerk’s
  office. Once again, the runner was provided a copy of the Supplement by the Clerk’s office
  (Shullman Decl. Ex. J),7 which further confirmed that it was publicly available. Accordingly,
  Gizmodo informed Plaintiff’s counsel on October 18, 2018 that, as of that date, the Supplement
  remained easily accessible by any member of the public and had been retrieved from the Clerk’s
  office on multiple occasions, including as recently as October 16. (Id. ¶ 11.)
  H.       This Litigation
           On October 15, 2018, Miller sued Defendants for defamation and a variety of other torts
  arising out of Defendants’ publication of the Article. After the Court ordered Plaintiff sua sponte
  to file an amended complaint to add jurisdictional allegations (ECF No. 4), Plaintiff filed the
  First Amended Complaint on October 18, 2018 – the very same day that his counsel was
  informed by Gizmodo that the Supplement (consistent with the rules of the Florida Family
  Court), was unsealed and available to the public. See Fla. Fam. L. Rule 12.400(a) (“Closure of
  court proceedings or sealing of records may be ordered by the court only as provided by Florida
  Rule of Judicial Administration 2.420.”). The bulk of the Complaint is devoted to ad hominem
  attacks against Delgado: Plaintiff excoriates Delgado for filing the Supplement, vigorously
  refutes the allegations it contains, and accuses Delgado of waging an “all-out war” and seeking
  to “destroy” him. (Compl. §§ A, F.) Plaintiff also explicitly pleads that Delgado provided the
  Supplement to Defendants. (Id. ¶ 135.)
           Plaintiff’s allegations against Gizmodo are sparse and hinge almost entirely on the
  provably false allegation that the Supplement is under seal and that therefore Defendants are
  somehow not afforded the benefits of either the First Amendment or the fair report privilege.
  (Compl. ¶¶ 91, 92, 96, 97, 99, 102, 144-158.) Plaintiff seeks damages in excess of one hundred


  7
    The Court may take judicial notice of Exhibits I and J to the Shullman Declaration, which are
  state court records. See Cherry v. Ventures Trust 2013-I-NH, LLC, 2016 WL 6538447, at *2.
                                                  6
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 8 of 23



  million dollars ($100,000,000). (Id. ¶ 17.)
                                             ARGUMENT
           This is a simple case. Regardless of whether the Supplement was sealed (and it was not),
  Gizmodo’s publication of the Article was privileged and thus, non-actionable. To survive a
  motion to dismiss for failure to state a claim, a complaint must allege sufficient facts to state a
  claim for relief that is plausible on its face. Fuentes v. Mega Media Holdings, Inc., 721 F. Supp.
  2d 1255, 1257 (S.D. Fla. 2010). A claim is plausible “when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is liable for the
  misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Dismissal is appropriate
  where it is clear the plaintiff can prove no set of facts in support of the claims in the complaint.”
  Marshall Cty. Bd. of Educ. V. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). A
  court may therefore dismiss a complaint under 12(b)(6) “when, on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of action.” Id.; see also
  Ortega Trujillo v. Banco Central del Ecuador, 17 F. Supp. 2d 1340, 1342 (S.D. Fla. 1998) (a
  court need not accept the truth of conclusions of law in the complaint, and, “[r]egardless of the
  alleged facts… may dismiss a complaint on a dispositive issue of law.”)8
           Because defamation cases implicate the exercise of free speech, both federal and Florida
  courts stress the prominent function courts play in such cases and favor the early dismissal of
  untenable claims. See Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016) (“there
  is a powerful interest in ensuring that free speech is not unduly burdened by the necessity of
  defending against expensive yet groundless litigation”); Byrd v. Hustler Magazine, Inc., 433 So.
  2d 593, 595 (Fla. 4th DCA 1983) (courts have a “prominent function” in defamation cases to
  “either dismiss[] the complaint for failure to state a cause of action or [ ] grant[] a directed


  8
    The Complaint generally invokes Florida law as the basis of its claims, though it also cites New
  York law for the proposition that the fair report privilege does not apply. (Compl. ¶ 156, 156
  n.11.) For purposes of this motion, the Court need not determine whether Florida or New York
  law applies to Plaintiff’s claims. Under Florida choice of law principles, “[a] court need only
  undertake a conflict of law analysis if a true conflict exists.” Five for Entm’t, S.A. v. Rodriguez,
  2013 WL 632977, at *5 (S.D. Fla. Feb. 20, 2013) (citation omitted). A false conflict exists
  where “the laws of different states are (1) the same, [or are] (2) different but would produce the
  same outcome under the facts of the case[.]” Id. Here, Plaintiff’s claims fail under Florida or
  New York law, as set forth fully herein. In the event of any future motion practice in this case,
  Gizmodo seeks to reserve the right to make additional choice-of-law arguments, as appropriate.

                                                     7
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 9 of 23



  verdict at the proof stage”) (citation omitted). Pretrial disposition is especially appropriate in
  defamation cases because of “the chilling effect” these cases have on First Amendment rights.
  Karp v. Miami Herald Publ’g Co., 359 So. 2d 580, 581, (Fla. 3d DCA 1978).
           Here, the Complaint must be dismissed because no construction of the Complaint and the
  public records referenced in the Complaint can support Plaintiff’s claims. First, Defendants
  cannot, consistent with the First Amendment, be punished for accurately reporting on
  information that the government has made public. Second, under either Florida or New York
  law, the Article is plainly protected by the fair report privilege, regardless of whether the
  Supplement is sealed. Third, Plaintiff’s invasion of privacy claim fails under both New York
  and Florida law. New York does not recognize such a cause of action and, under Florida law, a
  publication of private facts claim requires a Plaintiff to plead that the private facts at issue were
  truthful, which Plaintiff has not done here. In fact, Plaintiff’s claim is based on the allegation
  that Defendants published false accusations found in the Supplement. Fourth, Plaintiff’s non-
  defamation claims are based on the same facts that give rise to his defamation claim and must
  therefore be dismissed under Florida’s single action rule or as duplicative under New York law.
  I.       THE ARTICLE IS PROTECTED BY AN ABSOLUTE CONSTITUTIONAL
           PRIVILEGE
           There can be no dispute that the Supplement was a public record and no court order ever
  issued sealing the filing. Indeed, on two occasions, Defendants obtained a copy of the
  Supplement from the Clerk’s office. Plaintiff’s claims, therefore, fail in their entirety because
  the Defendants’ publication of the Article is protected by the absolute constitutional privilege
  established by Cox Broadcasting Corp. v. Cohn, 420 U.S. 469 (1975). In Cox Broadcasting, the
  United States Supreme Court addressed whether “the State may impose sanctions on the accurate
  publication of . . . [information] obtained from public records—more specifically, from judicial
  records which are . . . open to public inspection.” Id. at 491. The Court concluded that the State
  may not do so, holding that “the First and Fourteenth Amendments will not allow exposing the
  press to liability for truthfully publishing information released to the public in official court
  records.” Cox, 420 U.S. at 496. The Court reasoned that “[b]y placing the information in the
  public domain on official court records, the State must be presumed to have concluded that the
  public interest was thereby being served.” Id. at 495.
           While Cox concerned privacy claims and the publication of truthful information in court
  records, its holding applies with equal measure to any claim arising out of the accurate reporting
                                                     8
  4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 10 of 23



   of information in government records. See, e.g., Medico v. Time, Inc., 643 F.2d 134, 137 (3d
   Cir. 1981) (applying Cox to defamation claims arising out of accurate reporting on confidential
   FBI reports); Liberty Lobby, Inc. v. Dow Jones & Co., Inc., 838 F.2d 1287, 1299 (D.C. Cir.
   1988) (affirming dismissal of defamation claim based on accurate report of court proceedings as
   privileged under Cox and the fair report privilege). The Court in Cox emphasized the profound
   chilling effect that a rule prohibiting the publication of publicly available information would
   have on the media:
            We are reluctant to embark on a course that would make public records
            generally available to the media but forbid their publication if offensive to the
            sensibilities of the supposed reasonable man. Such a rule would make it very
            difficult for the media to inform citizens about the public business and yet stay
            within the law.
   420 U.S. at 496. See also The Florida Star v. B.J.F., 491 U.S. 524, 535 (1989) (“[P]unishing the
   press for its dissemination of information which is already publicly available is relatively unlikely
   to advance [state interests] . . . [W]here the government has made certain information publicly
   available, it is highly anomalous to sanction persons other than the source of its release.”); Heath
   v. Playboy Enters., Inc., 732 F. Supp. 1145, 1148-49 (S.D. Fla. 1990) (“Facts taken from public
   records or proceedings are not private . . . The law supports the view that even otherwise private
   facts may become public when acquired by legitimate means.”) (citations omitted).
            Applying these constitutional principles to this case, it is clear that the First Amendment
   bars Plaintiff’s claims. The Supplement is a publicly filed document that was available to the
   public as part of the court file in the Lawsuit at least until October 16 and was retrieved from the
   Clerk’s office by Defendants on September 24 and October 16. (Shullman Decl. Exs. I, J.)
   Defendants accurately reported on the allegations contained in the Supplement, consistent with
   their constitutional right to do so. The Complaint should, therefore, be dismissed in its entirety.
            In fact, Plaintiffs do not appear to dispute this principle – the only alleged basis for
   Plaintiff’s claims, and his demand for $100 million, is his belief that the Supplement was
   “sealed.” (See Compl. ¶¶ 91, 92, 146, 149, 151, 157.) This is simply incorrect. Even if the
   Supplement should have been kept “confidential by the clerk” – the only possible basis for
   Plaintiff’s argument that it was “sealed” – the fact that Defendants were able to obtain it from the
   Clerk’s office bars any claim. For example, in Florida Star, a reporter obtained the name of a
   rape victim from an incident report prepared by the Sheriff’s Department and mistakenly made
   publicly available in the Department’s pressroom. 491 U.S. at 527. The Court held that under
                                                       9
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 11 of 23



   the Constitution, the newspaper’s publication of the victim’s name could not be punished simply
   because “[w]here, as here, the government has failed to police itself in disseminating
   information, it is clear under Cox Broadcasting . . . that the imposition of damages against the
   press can hardly be said to be a narrowly tailored means of safeguarding anonymity.” 491 U.S.
   at 538. See also Cox, 420 U.S. at 496 (“If there are privacy concerns to be protected in judicial
   proceedings, the States must respond by means which avoid public documentation or other
   exposure of private information” rather than punishing the press for disclosing such
   information); Cape Publ’ns, Inc. v. Hitchner, 549 So. 2d 1374, 1379 (Fla. Sup. Ct. 1989)
   (newspaper could not be held liable in tort for publishing confidential child abuse information
   that it lawfully obtained from government records even though the government should not have
   disclosed the information); Medico, 643 F.2d at 143 (“While Cox Broadcasting arose from a
   news report based on judicial records open to public inspection, the Court’s commitment to
   dissemination of information of interest and value to the public seems just as apposite when . . .
   the press reports on materials not open for inspection.”) For this reason alone, Plaintiff’s
   complaint should be dismissed.
   II.      PLAINTIFF’S CLAIMS FAIL AS A MATTER OF LAW BECAUSE THE
            ARTICLE IS PROTECTED BY THE FAIR REPORT PRIVILEGE
            Plaintiff’s claims must also be dismissed as a matter of law because Defendants’
   publication of the Article is protected by the fair report privilege, which shields the press from
   liability for reporting on information in official government proceedings.
   A.       The Fair Report Privilege
            This privilege “exists so that the public may be kept informed of the workings of
   government . . . [t]hat purpose is served . . . when the information brought out in official
   proceedings is reported.” Ortega v. Post-Newsweek Stations, Florida, Inc., 510 So.2d 972, 976
   (Fla. 3d DCA 1987). Accordingly, under Florida law, “[t]he news media has been given a
   qualified privilege to accurately report on the information they receive from government officials
   . . . even if the official documents contain erroneous information.” Woodard v. Sunbeam
   Television Corp., 616 So. 2d 501, 502 (Fla. 3d DCA 1993). New York has codified the
   privilege, providing that “[a] civil action may not be maintained against any person, firm or
   corporation, for the publication of a fair and true report of any judicial proceeding, legislative
   or other official proceeding[.]” N.Y. Civ. Rights L. § 74 (“Section 74”). See also Cholowsky
   v. Civiletti, 69 A.D.3d 110, 114 (2d Dep’t 2009) (“The case law has established a liberal
                                                    10
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 12 of 23



   interpretation of the ‘fair and true report’ standard of Civil Rights Law § 74 so as to provide
   broad protection to news accounts of judicial or other official proceedings.”) (citation omitted).
            Florida and New York courts apply the fair report privilege to shield reporting on a wide
   range of information, including court records. See Alan v. Palm Beach Newspapers, Inc., 973
   So.2d 1177, 1180 (Fla. 4th DCA 2008) (privilege covers arrest warrant, probable cause affidavit,
   and trial testimony); Rasmussen v. Collier Cty. Pub. Co., 946 So.2d 567 (Fla. 2d DCA 2006)
   (applying privilege to criminal informations, executive orders, and plea agreements). See also
   Branca v. Mayesh, 101 A.D.2d 872,873, aff’d, 63 N.Y2d 994 (2d Dep’t 1984) (“Section 74
   protection extends . . . to any pleading made within the course of the [judicial] proceeding.”).
              Once the fair report privilege attaches, it can be defeated only where the challenged
   report is not “‘reasonably accurate and fair’” in describing the contents of government records or
   information. Woodard, 616 So. 2d at 502 (citations omitted); Rasmussen, 946 So. 2d at 570
   (privilege applied because publications were “substantially truthful” accounts of public
   records); Jamason v. Palm Beach Newspapers, Inc., 450 So. 2d 1130, 1132 (Fla. 4th DCA
   1984) (privilege applied to “accurate report of a judicial proceeding”); Glendora, 201 A.D.2d
   at 620 (as long as the report at issue is “fair and true,” the Section 74 fair report privilege is
   “absolute”). In making this determination, “newspaper accounts of legislative or other official
   proceedings must be accorded some degree of liberality” and must not be “dissected and
   analyzed with a lexicographer’s precision.” Holy Spirit Ass’n for Unification of World
   Christianity v. N. Y. Times Co., 399 N.E.2d 1185, 1187 (N.Y. Ct. App. 1979); Woodard, 616 So.
   2d at 502-03 (it is unnecessary that the publication at issue “be exact in every immaterial detail
   or that it conform to the precision demanded in technical or scientific reporting. It is enough
   that it conveys to the persons who read it a substantially correct account of the proceedings”).
   B.       The Fair Report Privilege Applies to The Article at Issue Here
            There can be no dispute that the fair report privilege applies to the Article, which
   reported on the Supplement, a court filing. See Branca, 101 A.D.2d at 873 (applying privilege to
   lecture and written material that accurately described complaint and trial transcript); Rasmussen,
   946 So.2d at 571 (applying fair report privilege where article “accurately described matters of
   public record”). And here, the Article accurately reports the Supplement’s contents: there are no
   material differences between the allegedly defamatory statements in the Article and the contents
   of the Supplement. (Compare FC Dkt. No. 351 with Shullman Decl. Ex. G.) Broadly speaking,

                                                     11
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 13 of 23



   the Supplement alleges that Plaintiff had an affair with a Jane Doe and, after she became
   pregnant, drugged her with an abortion pill without her knowledge, leading to her hospitalization
   and the termination of her pregnancy. (FC Dkt. No. 351 ¶¶ 5-13.) The Article reports the very
   same factual allegations, consistently attributing them to the court filings. (Shullman Decl. Ex.
   G.) That should end the lawsuit.
   C.       Regardless of Whether the Supplement Was “Sealed,” The Fair Report Privilege
            Applies
            Plaintiff nonetheless makes three arguments to try to avoid the fair report privilege.
   First, Plaintiff attempts to avoid a straightforward application of the fair report privilege
   altogether by claiming that the Supplement was under seal. (Compl. ¶¶ 12, 91, 96, 100, 102,
   103, 135, 145, 146, 147, 148, 149, 157, 195, 205). Yet, no sealing order ever issued, and
   Plaintiff does not allege that any such order exists. Instead, Plaintiff will no doubt argue that
   after he filed the Motion to Seal, the Clerk was under an obligation to retroactively treat the
   Supplement as “confidential” pursuant to Fla. R. Jud. Admin. Rule 2.420(e)(1). Based on that,
   Plaintiff will likely argue that the Supplement was effectively “sealed” as of the date that his
   Motion to Seal was filed. That is incorrect as a matter of Florida law. On the face of Rule
   2.420(e)(1), any interim obligation imposed on the Clerk is readily distinguishable from the
   import of a sealing order determining confidentiality issued by the court. Such an order may
   only issue after a hearing has been held, required findings have been made, and the order is made
   publicly available. Rule 2.420(e)(2)-(4). Yet, the public docket is clear that Plaintiff’s Motion to
   Seal was never granted and no order designating the Supplement confidential or sealed was ever
   made. In fact, Rule 2.420(e)(1) merely requires that “information that is subject [to a motion to
   determine confidentiality]” must be treated as confidential by the Clerk pending the court’s
   ruling on the motion.” Id. (emphasis added); see also Carter v. Conde Nast Publ’ns, 983 So. 2d
   23, 26 (Fla. 5th DCA 2008) (construing Rule 2.420(d)(1)(B), renumbered as 2.420(e)(1), as a
   mechanism whereby records subject to a sealing motion are treated as confidential by the Clerk
   “until the court [holds] a hearing to determine if those records [are] entitled to be exempt from
   public disclosure”). It does not bind the parties in any way.
            And any other reading of the statute would be inconsistent with its plain terms and would
   render the remaining provisions of Rule 2.420(e) superfluous. Rule 2.420(e)(1) requires a clerk
   to treat the Supplement as “confidential” upon the filing of a motion to seal, but that is
   necessarily distinguished from an order that complies with the strict requirements of 2.420(e)(2)-
                                                     12
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 14 of 23



   (4) – that an order may only issue after a hearing has been held, required findings have been
   made, and the order is made publicly available within certain limits. Plaintiff’s apparent reading
   of the statute – that a party may permanently restrict public access to court records for all time
   simply by filing a motion – would render this distinction meaningless. This reading of the
   statute is incompatible with the “basic rule of statutory construction provid[ing] that the
   Legislature does not intend to enact useless provisions, and courts should avoid readings that
   would render part of a statute meaningless.” State v. Goode, 830 So. 2d 817, 824 (Fla. 2002);
   see also Unruh v. State, 669 So. 2d 242, 245 (Fla. 1996) (“[W]henever possible courts must give
   full effect to all statutory provisions and construe related statutory provisions in harmony with
   each other.”) (citation omitted). It would also render meaningless the established Florida law
   that “because of the presumption of openness in court proceedings, denial of access may not be
   based solely upon the wishes of the parties to the litigation.” Rocket Group, LLC v. Jatib, 114
   So. 3d 398, 400-1 (Fla. 4th DCA 2013) (trial court must make a determination of confidentiality
   under 2.420(e) even if all parties agree to the sealing) (internal quotations and citations omitted).
             Moreover, Plaintiff expressly pleads that Defendants got the Supplement from Delgado.
   (Compl. ¶ 135.) Even assuming Plaintiff’s allegations as true, as Defendants are required to do,
   Delgado was nonetheless permitted to distribute the Supplement as she saw fit, because Rule
   2.420(e)(1), on its face, binds only the Clerk.
              But even if the Supplement could be deemed “sealed” – and it clearly was not – the fair
   report privilege still shields Defendants from liability. Both Florida and New York law extend
   the protections of the fair report privilege to reporting on sealed or other confidential records. In
   Florida, there is a strong presumption in favor of public access to court records. See Fla. Const.
   Art. I § 24 (“[E]very person has the right to inspect or copy any public record.”); Smithwick v.
   Television 12 of Jacksonville, Inc., 730 So. 2d 795, 799 (Fla. 1st DCA 1999) (Florida has a
   “strong public policy in favor of open government”); Fla. Stat. § 1119.01 (“It is the policy of this
   state that all state, county, and municipal records are open for personal inspection and copying
   by any person. Providing access to public records is a duty of each agency.”); Florida Freedom
   Newspapers, Inc., v. Sirmons, 508 So. 2d 462 (Fla. 1st DCA 1987) (“There is no private
   litigation in the courts of Florida.”).
             Consistent with this, Florida courts have extended the fair report privilege to sealed
   documents. Ortega v. Post-Newsweek Stations Florida, Inc. is the leading case in Florida on the

                                                     13
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 15 of 23



   application of the fair report privilege to confidential records. 510 So. 2d at 976. In Ortega, the
   defendant broadcaster reported on a Florida Department of Law Enforcement investigation into
   suspected organized crime, relying in part on the testimony of a FDLE agent before a legislative
   committee. Neither the agent’s public testimony nor the committee record disclosed the names
   of suspects in the investigation. Id. at 974 n.2. Nonetheless, defendant’s news report identified
   the plaintiff as a suspect based on non-public information provided to the reporter by FDLE
   sources and confidential FDLE documents shown to the committee. The Ortega court held that
   the defendant’s news report was “a fair and accurate summary because [it] consisted of
   information . . . told to him by FDLE personnel from information in the FDLE files upon which
   he was entitled to rely.” Id. at 976 (emphasis added). In so holding, Ortega approvingly cited
   Medico v. Time, in which the Third Circuit applied the fair report privilege to confidential FBI
   reports and expounded on the importance of the policies underlying the fair report privilege. Id.
   (discussing Medico, 643 F.2d 134 (3d Cir. 1981)). Relying on Cox Broadcasting, the Medico
   Court emphasized “the First Amendment value of reports that inform the public of the affairs of
   government and assist the citizenry in its supervisory duties,” 643 F.2d at 144, which is equally
   served by reporting on materials “not open for inspection,” id. at 143. 9
            In New York, multiple courts have considered the application of the fair report privilege
   to non-public or confidential documents and information and have uniformly concluded that the
   privilege does so apply. See, e.g., Komarov v. Advance Magazine Publishers, 180 Misc. 2d 658,
   660 (Sup. Ct. N.Y. Cty. 1999) (privilege applied to reporting on FBI report that was “not
   prepared for public consumption”); Keogh v. N.Y. Herald Tribune, Inc., 51 Misc. 2d 888, 891
   (Sup. Ct. N.Y. Cty. 1966), aff’d, 28 A.D.2d 1209 (1st Dep’t 1967) (privilege applies “to fair and
   true reports of judicial and other proceedings, regardless of whether they are public or
   nonpublic.”); Freeze Right Refrig. & A.C. Servs. v. City of New York, 101 A.D.2d 175, 183 (1st
   Dep’t 1984) (privilege applied to report of confidential undercover consumer protection
   investigation because “the activities of the agency need not be public for the statutory privilege

   9
     One Florida court, on readily distinguishable facts, has suggested that it is not clear whether
   Florida’s fair report privilege applies to sealed or confidential records. See, e.g., Gubarev v.
   Buzzfeed, Inc., No. 1:17-cv-60426-UU (June 2, 2018 Order) (ECF No. 169) (“[A]lthough there is
   one case [Ortega] suggesting that Florida courts might extend the privilege to cover non-public
   information in some circumstances, it is not clear that confidential or classified materials are
   protected.”) Nonetheless, the holding of Ortega is clear and controlling.

                                                    14
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 16 of 23



   to apply”).
            And Plaintiff’s argument that New York’s fair report privilege does not extend to sealed
   or non-public filings in family court proceedings (Compl. ¶ 156) simply misstates New York
   law. Plaintiff relies primarily on Shiles v. News Syndicate Co., 27 N.Y.2d 9 (1970), a case that
   addressed the application of Section 74 to a series of articles reporting on the plaintiff’s lawsuit.
   Id. at 11. But Shiles, a matrimonial case, is not applicable to the facts here because it deals only
   and specifically with cases brought under the New York Domestic Relations Law, which
   expressly “prohibits the taking of copies, or even the inspection, of the records of matrimonial
   proceedings by any one other than the parties or their counsel.” Id. at 14 (construing Domestic
   Relations Law § 235). The holding in Shiles therefore hinges on a specific statutory scheme not
   at issue in this case or in Miller’s underlying family court lawsuit.10 And, indeed, in New York,
   paternity proceedings must be brought in Family Court, where those proceedings are not
   presumptively closed to the public. N.Y. Fam. Ct. Act § 115, § 166. See also Dorsey, 973 F.2d
   at 1435 n.3 (noting that under Section 166, paternity proceedings in New York Family Court are
   not strictly confidential, and “[a]ccess of non-parties to records and proceedings is left to the
   discretion of the court”). Put simply, Shiles does not limit the application of the fair report
   privilege to the Article at issue here, even if Plaintiff could show that the Supplement is sealed.11


   10
      The other case on which Plaintiff relies, Zappin v. Daily News, L.P., only serves to underscore
   that Shiles is limited to matrimonial court records subject to Section 235. In Zappin, the court
   rejected the plaintiff’s argument that Shiles renders Section 74 per se inapplicable to reports of
   matrimonial proceedings generally and held that the fair report privilege applied to a Daily News
   article reporting on a public evidentiary hearing in plaintiff’s divorce proceedings. 2017 WL
   3425765, at *9 (S.D.N.Y. Aug. 9, 2017); see also Zappin v. NYP Holdings, Inc., 2018 WL
   1474414, at *5 (S.D.N.Y. Mar. 26, 2018) (Shiles does not categorically prohibit the application
   of Section 74 in matrimonial proceedings).
   11
      Florida and New York’s approach is consistent with the majority of jurisdictions to have
   considered the issue. See, e.g., Global Relief Found. v. N.Y. Times Co., 390 F.3d 973 (7th Cir.
   2004) (applying fair report privilege to FBI confidential investigation; Dorsey v. Nat’l Enquirer,
   Inc., 973 F.2d 1431, 1435 (9th Cir. 1992) (rejecting argument that privilege cannot apply to
   closed family court proceedings); White v. Fraternal Order of Police, 909 F.2d 512, 527 (D.C.
   Cir. 1990) (for purposes of fair report privilege, “it is of no moment” whether the police
   department investigation at issue “was barred to the public”); Medico, 643 F.2d at 144 (privilege
   applies to FBI reports not released to the public); Gardner v. Poughkeepsie Newspapers, Inc., 68
   Misc. 2d 169 (N.Y. Sup. Ct. 1971) (applying privilege to report on sealed records of youthful
   offender proceedings); Smith v. Santa Rosa Press Democrat, No. 11-02411, 39 Media L. Rep.
   2709, 2011 WL 500643, at *5 (N.D. Cal. 2011) (that underlying proceedings reported were
   confidential or otherwise closed to the public does not defeat the application of the privilege).
                                                     15
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 17 of 23



            Likewise, Plaintiff’s claim that Defendants did not obtain the Supplement from the
   “actual Court file” (Compl. ¶ 96) is a red herring under both Florida and New York law. The
   relevant inquiry is whether the allegedly defamatory statements are contained in a public record
   to which the fair report privilege applies, not how the journalist obtained the information.
   Ortega, 510 So. 2d at 976 (fact that reporter gathers second-hand information regarding an
   official proceeding is immaterial to whether fair report privilege applies); Cholowsky, 69 A.D.3d
   at 114 (“[O]nce it is established that the publication is reporting on a judicial proceeding, ‘how a
   reporter gathers his information concerning a judicial proceeding is immaterial provided his [or
   her] story is a fair and substantially accurate portrayal of the events in question.’’). Where
   Defendants originally obtained the Supplement is legally irrelevant to the application of the fair
   report privilege. The key inquiry is whether Defendants accurately reported on the contents of a
   court record, which they plainly did.
            Second, Plaintiff alleges that Defendants “did not independently verify anything”
   contained in the Article and Supplement prior to publication (Compl. ¶ 124), arguing that they
   “knew that fact-checking would only undermine their story and prevent them from publishing
   it, so they consciously avoided and refused to gather evidence that would contradict their
   reporting,” (Id. ¶ 128; see also ¶¶ 124, 127, 128, 132, 133, 136, 141.) These allegations are
   simply irrelevant as a matter of law. The press need not “investigate the accuracy of official
   statements before reporting on their contents” in order to be protected by the fair report
   privilege. Jeter v. McKeithen, 2014 WL 4996247, at *2 (N.D. Fla. Oct. 7, 2014); see also
   Ortega, 510 So. 2d at 976 (press has no duty to independently determine accuracy of statements
   in government records); Jamason, 450 So. 2d at 1133 (because privilege applied to statement
   made during a deposition, defendant “newspaper could have devoted the entire issue to the
   statement without any effort to neutralize the accusation by giving the accused the opportunity to
   deny”); SentosaCare v. Lehman, 504407/2016, 2018 WL 692568 (Table), at *9 (Sup. Ct. Kings
   Cty. 2018) (Section 74 “was designed precisely to protect the publisher of a fair and true report
   for . . . an error and to relieve it of any duty to expose the error through its own investigation”)
   (quoting Freeze Right, 101 A.D.2d at 183). Accordingly, as a matter of law, Defendants had no
   duty to independently verify the content of a public record and this argument also fails.
            Finally, Plaintiff quibbles with the accuracy of Defendants’ reporting in just one respect,
   alleging that the Article

                                                     16
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 18 of 23



            goes beyond the accusations in the Supplement by falsely asserting that “Jane Doe”
            herself “claims” that Miller surreptitiously dosed her with an abortion pill without
            her knowledge, “leading to the pregnancy’s termination and nearly her death.” Jane
            Doe has never “claimed” that Miller did anything.

   (Compl. ¶ 98) (emphasis in original). But this argument misrepresents the portion of the Article
   at issue, which expressly attributes those allegations to court documents and not to Jane Doe
   herself. (Shullman Decl. Ex. G) (“Additionally, court documents claim, when the woman found
   out she was pregnant, Miller dosed her with an abortion pill without her knowledge, leading, the
   woman claims, to the pregnancy’s termination and nearly her death.”) (emphasis added).) See
   Abkco Music, Inc. v. William Sagan, Norton LLC, 2016 WL 2642224, at *6 (S.D.N.Y. May 6,
   2016) (finding “unpersuasive” the argument that a press release improperly transformed
   allegations into facts where “the body of the press release repeatedly makes reference to the
   filing of the lawsuit”). Moreover, the Article is entirely consistent with the Supplement itself,
   which states: “[A]ccording to Jane Doe, Miller visited her at her apartment with a Smoothie
   beverage . . . [that] contained an abortion pill.” (FC Dkt. No. 351 ¶ 9) (emphasis added).
   Plaintiff’s contention that the Article “goes beyond” the Supplement thus manufactures minor
   inaccuracies that do not exist (or in any event are immaterial). As is clear from the face of the
   Article, it is a news report that expressly relies on and quotes from the contents of a court record.
   As such, it is fully protected by the fair report privilege.
   III.     PLAINTIFF’S INVASION OF PRIVACY CLAIM MUST BE DISMISSED
            Plaintiff’s invasion of privacy claim also fails as a matter of law. New York “[has] no
   common law of privacy” and does not recognize privacy torts that have been recognized by other
   jurisdictions. Howell v. New York Post Co., Inc., 612 N.E.2d 669, 703 (N.Y. 1993); see also
   Farrow v. Allstate Ins. Co., 53 A.D. 3d 563, 564 (2d Dep’t 2008) (New York law “does not
   recognize the common-law tort of invasion of privacy”). Under Florida, law the elements of a
   public disclosure of private facts claim are: (1) publication, (2) of a private fact, (3) that is
   offensive, and (4) not of public concern. See Hitchner, 549 So. 2d at 1377. The tort hinges on
   the publication of truthful facts that are not a matter of public concern. See Tyne v. Time Warner
   Entm’t Co., 204 F. Supp. 2d 1338, 1344 (M.D. Fla. 2002), aff’d, 425 F.3d 1363 (11th Cir. 2005)
   (“essential element” of public disclosure of private facts is that “facts at issue be true”); Jews for
   Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1103 n.7 (Fla. 2008) (private facts tort requires “the
   dissemination of truthful private information” that reasonable person would find objectionable).

                                                      17
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 19 of 23



            Plaintiff’s own pleading on its face negates any private facts claim. Plaintiff alleges that
   Gizmodo “published private facts about Miller that are alleged in the Supplement which are
   untruthful [.]” (Compl. ¶ 190 (emphasis added).) And, indeed, Plaintiff’s claim for defamation is
   based on the same facts as those that form the basis of Plaintiff’s invasion of privacy claim.
   Compare Compl. ¶¶ 159-173 (asserting claim for defamation based on Defendants’ publication
   of the Article and its reporting on the Supplement) with Compl. ¶¶ 189-201 (asserting claim for
   invasion of privacy based on Defendants’ publication of the allegations in the Supplement).
   Unfortunately for Plaintiff, he needs the allegations in the Supplement to be false for purposes of
   his defamation claim, but true for purposes of his privacy claim. He cannot have it both ways,
   and this dooms Plaintiff’s claim.
            Plaintiff then attempts to save his private facts claim by asserting that “[a]lthough the
   allegations in the Supplement about Miller are untrue, Krueger and Gizmodo invaded Miller’s
   privacy by reporting on and publishing the confidential and sealed Supplement itself – thus
   revealing publicly the non-public fact that the allegations about Miller had been made and what
   those allegations were.” (Compl. ¶ 191.) This argument fails as well, because, as a matter of
   constitutional and clearly established Florida law, matters of public record are not actionable in
   an invasion of privacy claim. Cox, 420 U.S. at 491; Woodard, 616 So. 2d at 503 (“The right of
   privacy does not protect against publication of public records and matters of legitimate public
   interest.”); Heath 732 F. Supp. at 1148 (“Facts taken from public records or proceedings are
   not private.”). In addition, of course, all of the key allegations in the Supplement were
   discussed in open court at the September 24 Hearing, further undercutting Plaintiff’s claim that
   these facts were private. (Shullman Decl. Ex. H (FC Dkt. No. 443) at 14:17-24, 16:14-24.)
   Accordingly, it is clear that the existence and content of the Supplement is not a “non-public
   fact,” as established above.
            Finally, even if Plaintiff’s privacy claim were based on the publication of truthful private
   facts, it would fail as a matter of law because Defendants’ reporting clearly relates to a matter of
   public concern. “Under Florida law the publication of facts regarding matters of legitimate
   public or general interest will not support an invasion of privacy action.” Valentine v. C.B.S.,
   Inc., 698 F.2d 430, 432 (11th Cir. 1983). The Florida Supreme Court has recognized that the
   public concern or “newsworthiness” doctrine is “so broad as to nearly swallow the tort.”
   Hitchner, 549 So. 2d at 1377 (emphasis added). See also Cason v. Baskin, 20 So. 2d 243, 251

                                                     18
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 20 of 23



   (Fla. 1944) (“The right of privacy does not prohibit the publication of matter which is of
   legitimate public or general interest . . . the truth may be spoken, written, or printed about all
   matters of a public nature, as well as matters of a private nature in which the public has a
   legitimate interest.”) There is no question that the allegations against Miller – a former advisor
   to the current President of the United States and current public commentator on the President –
   are a matter of public interest. Plaintiff’s privacy claim must, therefore, be dismissed.
   IV.      PLAINTIFF’S NON-DEFAMATION CLAIMS ARE DUPLICATIVE AND ARE
            BARRED UNDER THE SINGLE ACTION RULE
            Plaintiff’s remaining claims for tortious interference (Count II), intentional infliction of
   emotional distress (Count III), invasion of privacy (Count IV), and conspiracy (Count V) are
   barred on their face because they are each premised solely upon the allegedly defamatory
   statements in the Article.
            Under Florida’s “single action rule,” claims premised on allegedly defamatory statements
   must be brought as defamation claims and not as separate tort claims. See Fridovich v.
   Fridovich, 598 So. 2d 65, 69-70 (Fla. 1992) (single cause of action rule precludes interference
   claims premised upon allegedly defamatory statements); Ovadia v. Bloom, 756 So. 2d 137, 140-
   41 (Fla. 3d DCA 2000) (single action rule “does not permit multiple actions to be maintained
   when they arise from the same publication upon which a failed defamation claim is based”);
   Even if a plaintiff’s defamation claim survives, the single action rule applies to bar tort claims
   based on the same allegedly defamatory statements. See Klayman v. Judicial Watch Inc., 22 F.
   Supp. 3d 1240, 1256 (S.D. Fla. 2014) (dismissing tort claims unsupported by facts independent
   of those giving rise to a defamation claim that survived summary judgment); Trujillo, 17 F.
   Supp. 2d at 1343 (declining to dismiss claim for defamation but applying single action rule to bar
   intentional infliction of emotional distress claim based on same publication). New York law
   follows a virtually identical rule, dismissing as duplicative tort claims that are based on the same
   underlying facts as a defamation claim. See, e.g., Fleisher v. NYP Holdings, Inc., 104 A.D.3d
   536, 538-9 (1st Dep’t 2013) (claims for prima facie tort and intentional infliction of emotional
   distressed properly dismissed where “[t]he underlying allegations fall within the ambit of other
   traditional tort liability, namely, plaintiff’s cause of action sounding in defamation”); Lesesne v.
   Brimecome, 918 F. Supp. 2d 221, 224-25 (S.D.N.Y. 2013) (collecting a “plethora of cases in
   which courts have found that claims brought under the guise of other causes of action actually
   sound in defamation, even if the plaintiff alleged economic harm”).
                                                      19
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 21 of 23



            A key purpose of Florida’s single action rule is to ensure that a plaintiff cannot plead
   around the requirements of defamation law as a way to evade valid affirmative defenses to a
   defamation claim, like the fair report privilege. See Fridovich, 598 So. 2d at 69-70 (a plaintiff
   cannot “make an end-run around” defamation defenses by “simply renaming the cause of action
   and repleading the same facts”); Orlando Sports Stadium, Inc. v. Sentinel Star Co., 316 So. 2d
   607, 609 (Fla. 4th DCA 1975) (“A contrary result might very well enable plaintiffs in libel to
   circumvent [defamation defenses] by the simple expedient of re-describing the libel action to fit
   a different category of intentional wrong”); Callaway Land & Cattle Co., Inc. v. Banyon Lakes
   C. Corp., 831 So. 2d 204, 208 (Fla. 4th DCA 2002) (“The rule is designed to prevent plaintiffs
   from circumventing a valid defense to defamation by recasting essentially the same facts into
   several causes of action all meant to compensate for the same harm.”)
            Here, Counts II-V are based on exactly the same set of operative facts as Count I, the
   defamation claim. Compare Compl. ¶¶ 160, 162 (defamation claim based on the allegation that
   Defendants “published or caused to be published . . . the statements in the Defamatory Article
   and Supplement concerning Miller’s relationship with and crimes against Jane Doe and her
   unborn child”) with Compl. ¶ 176 (tortious interference claim based on Defendants publication
   of “Defamatory Article and Supplement”); Compl. ¶ 178 (intentional infliction of emotional
   distress claim based on the allegation “that the false statements in the Defamatory Article and
   Supplement have directly and proximately caused Miller to suffer significant damages”); Compl.
   ¶ 190 (invasion of privacy claim based on Defendants publication of “private facts about Miller
   that are alleged in the Supplement which are untruthful”); Compl. ¶ 205 (conspiracy claim based
   on the grounds that Defendants “publish[ed] the Defamatory Article and sealed Supplement”).
   These counts are, therefore, duplicative and barred by the single action rule. See, e.g., Kinsman
   v. Winston, 2015 WL 12839267 (M.D. Fla. Sept. 15, 2015) (dismissing tortious interference
   count based on allegedly defamatory statements); Thomas v. Patton, 34 Media L. Rep. 1188,
   1191, 2005 WL 3048033 (Fla. Cir. Ct. 2005), aff’d 939 So. 2d at 139 (Fla. 1st DCA 2006)
   (conspiracy to defame and privacy claims barred by single action rule); Trujillo, 17 F. Supp. 2d
   at 1343 (dismissing intentional infliction claim arising from same publication as defamation
   claim). See also Lesesne, 918 F. Supp. 2d at 224-25.
            Plaintiff’s Complaint should be dismissed in its entirety with prejudice.



                                                     20
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 22 of 23



                                     REQUEST FOR HEARING

            Pursuant to Local Rule 7.1(b)(2), Defendants respectfully request oral argument on their
   Motion to Dismiss. Because the motion raises important First Amendment considerations and
   issues of law that are dispositive of this case, Defendants believe that the Court’s decision-
   making process would be significantly aided by oral argument. Defendants estimate that a total
   of one hour will be required for argument.

   Dated: December 11, 2018

                                                      Respectfully submitted,


    /s/ Elizabeth A. McNamara                            /s/ Deanna K. Shullman
    Elizabeth A. McNamara                                Deanna K. Shullman (Florida Bar No. 514462)
    Admitted pro hac vice                                Rachel Fugate (Florida Bar. No. 144029)
    Katherine M. Bolger                                  Giselle M. Girones (Florida Bar. No. 124373)
    Admitted pro hac vice                                SHULLMAN FUGATE PLLC
    Claire K. Leonard                                    2101 Vista Parkway, Suite 4006
    Admitted pro hac vice                                West Palm Beach, FL 33411
    DAVIS WRIGHT TREMAINE                                Telephone: (561) 429-3619
    1251 Avenue of the Americas, 21st Floor              dshullman@shullmanfugate.com
    New York, New York 10020                             rfugate@shullmanfugate.com
    Telephone: (212) 489-8230                            ggirones@shullmanfugate.com
    lizmcnamara@dwt.com
    katebolger@dwt.com                                   Attorneys for Defendants Gizmodo Media
    claireleonard@dwt.com                                Group, LLC and Katherine Krueger




                                                    21
   4826-7280-3458, v. 1
Case 1:18-cv-24227-CMA Document 44 Entered on FLSD Docket 12/11/2018 Page 23 of 23



                                   CERTIFICATE OF SERVICE


          I hereby certify that on December 11, 2018, a true and correct copy of the foregoing has
   been served by CM/ECF on all counsel or parties of record on the service list.
                                                /s/Deanna K. Shullman
                                                Deanna K. Shullman
                                                Florida Bar No. 514462

                                           SERVICE LIST


    Attorneys for Plaintiff :                       Attorneys for Defendant Will Menaker:

    Kenneth G. Turkel, Esq.                         Charles D. Tobin, Esq.
    kturkel@bajocuva.com                            tobinc@ballardspahr.com
    Shane B. Vogt, Esq.                             Chad R. Bowman, Esq. (pro hac vice)
    shane.vogt@bajocuva.com                         bowmanchad@ballardspahr.com
    BAJO CUVA COHEN TURKEL                          Maxwell S. Mishkin, Esq.
    100 N. Tampa Street, Ste. 1900                  (pro hac vice)
    Tampa, FL 33602                                 mishkinm@ballardspahr.com
    Telephone: (813) 443-2193                       BALLARD SPAHR LLP
                                                    1909 K Street, NW, 12th Floor
                                                    Telephone: (202) 661-2218




                                                  22
